Mr. Justice Kiley dissenting: The majority opinion decided that the trial court committed error by refusing to enter judgment for defendant notwithstanding the verdict in favor of plaintiff, because he was an active participant in causing Sackellson’s intoxication. Taking the evidence and proper inferences most favorable to plaintiff, as we must on the vital point, we would have to assume that plaintiff came to the tavern in the forenoon for breakfast, went to his nearby place of business, worked until 3 o’clock in the afternoon, returned then to the tavern and remained drinking with friends until about 7 o’clock; that Sackellson joined the group about 5:30 or 6:00 o’clock; that plaintiff left about 7:00, returned to work leaving the others in the group at the tavern; and that he again returned to the tavern about 10:00 o’clock and, after hanging up his coat and before having had a drink, Sackellson charged into the tavern and assaulted him. According to his testimony, he purchased a drink for his assailant in the hour or hour and a half before 7:00 o ’clock. Because of this fact the majority opinion applied the general statement of law that plaintiff having participated in causing Sackellson’s intoxication, he was guilty of contributory negligence and cannot recover. My view is that that statement made in Forsberg v. Around Town Club, Inc., 316 Ill. App. 661, is misleading as its application here shows. The authorities given in the Forsberg case for the statement are Hays v. Waite, 36 Ill. App. 397 and Bowman v. O’Brien, 303 Ill. App. 630. In those cases the assault was the final link in an unbroken chain of events in which assailant and plaintiff were associated. It is interesting to note that in the Hays case the court observed that Hays was an active agent in keeping his assailant intoxicated until the assault occurred. In the Bowman case this court held that plaintiff could not recover because his injuries were due to an act of provocation on his part. The three cases mentioned, and James v. Wicker, 309 Ill. App. 397; People v. Linck, 71 Ill. App. 358 and Reget v. Bell, 77 Ill. 593, are cited in the majority opinion as authority for the statement of law applied. In the Wicker case, there was the same unbroken chain of circumstances as were found in the facts of the Forsberg, Hays and Bowman cases, and this court said that plaintiff there was not an innocent person who alone was entitled to recover under the act. Had Burget been assaulted before leaving at 7 o’clock, so that the act was connected with the drinking which preceded his leaving, in which he and his assailant participated and during which plaintiff bought a drink, the Hays, Bowman, Wicker and Forsberg cases would apply in defendant’s favor. In the Linck case the injured party procured his own intoxication and sought to recover damages for injuries which resulted, and the court said the statute was intended to cover only those innocently injured, but then went on to say that the party complaining must be free from complicity in procuring the intoxication. In the Beget case a widow whose husband’s death was caused by drinking, sought to recover and the court found she could have broken the jug of whiskey at her husband’s bedside and so have prevented his fatal intoxication and concluded she was instrumental in bringing the loss on herself and a willing party to her husband’s conduct. In the Forsberg case, following the general statement alluded to, the opinion concluded with the specific finding that plaintiff was not such an innocent suitor as the act contemplated. Consideration of these cases leads me to the conclusion that the true test is whether the plaintiff in any case was an innocent party, or whether his conduct was wrongful and contributed to bringing about Ms injuries. Giving plaintiff the benefit of proper inferences, we may say that when he left at 7 o’clock to work for three hours presumably he was not intoxicated, and while when he left Sackellson had grown boisterous, that fact may have accelerated plaintiff’s departure; and that he did not know when he returned to the tavern at 10:00 o’clock that Sackellsou was still about tbe tavern, and that plaintiff relied upon tbe tavern having long since ceased to sell intoxicating liquor to Sackellson. The assailant was not in the tavern when plaintiff returned at 10 o ’clock. Had he been and had plaintiff known it when he entered, and had plaintiff observing Sackellson’s drunken.state arranged to stay or resume drinking with him, or, seeing Sackellson’s condition had not sought to evade him, plaintiff would not be an innocent party. That is not the case here. It is my opinion that it cannot be said as a matter of law that the interlude between 7:00 and 10:00 o’clock, during which it appears that Sackellson’s boisterous mood grew into the fighting, dangerous one, was not sufficient to break the chain of events in plaintiff’s favor; and that, consequently, the question of plaintiff’s innocence was for the jury.